DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 18, 2022.  As directed by the amendment: claim(s) 1, 3, 7-9, 11-12 and 19-20 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 18, 2022, regarding newly amended Independent Claim 8, have been fully considered but they are not persuasive. The applicant simply says that the prior art of Walser fails to disclose a wire through the bore so as to electrically connect the head ring to a first end of the electrical coil. The examiner respectfully disagrees. Walser explicitly states in both [0039] and [0050] specifically that “The electrically conductive portion 204b of the head 112 can also be electrically connected to the coil 146, for instance via a wire or other electrically conductive member, such that the head 112 is configured to transfer electrical current between the coil 146 and the electrical conductor of the plate 116 when the electrical stimulation anchor 111 secures the implant 106 to the bone 104.”  As detailed in the exploded view in Fig 4D, the coil is in the inner bore of the screw and in order for the wire to connect both the head 112 and the coil 146 the wire must inherently also be within this bore as it is not disclosed being external to the screw in any of the drawings of the disclosure. Furthermore, logically, one would want the wire to be in an insulated environment such as the bore as the other electrical components are secured there as well. The examiner is not convinced and therefore the use of the prior art is maintained.
Applicant’s arguments with respect to claims 1-7 and 9-18 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitations “the head ring being separate from the head body, the head ring mounted to the head body to surround the head body when assembled.” This is very confusing and conflicting as the first part of the limitation requires the head ring to be separate from the head body, but the latter part of the limitation requires the head ring to be mounted to the head body to surround the head body. The examiner has understood this to mean that the head ring is separable from the head body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walser (US 2019/0351223 A1)
Regarding claim 8, Walser discloses an electrical stimulation screw configured to generate an electric field in response to a magnetic field (e.g. abstract), the electrical stimulation screw comprising: a head including a head body (e.g. Fig 3D/4C:130) and a head ring that surrounds the head body (e.g. Fig 3D:112a), the head defining a proximal end of the screw (e.g. [0033]); a tip opposite the head along a central anchor axis (e.g. Fig 3D/4A:136 [0033]), the tip defining a distal end of the screw (e.g. [0033]); and a shaft that connects the head to the tip, the shaft defining a shaft body that is monolithic with the head body (e.g. Figs 3A-4C:114 [0022]), wherein an electrical coil assembly is disposed within the shaft body (e.g. Walser: [0038]-[0039] Fig 3C:142), the electrical coil assembly comprising a ferromagnetic core disposed within the electric insulator (e.g. Fig 4C:148 [0046]) and an electrical coil wound around the ferromagnetic core to contact the electrical insulator(e.g. Walser: Fig 4C:146 [0046]); wherein the head body defines a cavity configured to receive a driver so as to rotate the head body and the shaft body about the central anchor axis (e.g. Fig 3d:130); wherein the head body defines a bore to the central anchor axis, and the electrical stimulation screw further comprises a wire through the bore so as to electrically connect the head ring to a first end of the electrical coil (e.g. [0039]; [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walser in view of Biscup (US 2005/0059972 A1).
Regarding claim 1, Walser discloses an electrical stimulation screw configured to generate an electric field in response to a magnetic field (e.g. abstract), the electrical stimulation screw comprising: a head including a head body (e.g. Fig 3D/4C:130) and a head ring that surrounds the head body (e.g. Fig 3D:112a), the head defining a proximal end of the screw (e.g. [0033]); a tip opposite the head along a central anchor axis (e.g. Fig 3D/4A:136 [0033]), the tip defining a distal end of the screw (e.g. [0033]); and a shaft that connects the head to the tip, the shaft defining a shaft body that is monolithic with the head body (e.g. Figs 3A-4C:114 [0022]), wherein the head body defines a cavity configured to receive a driver so as to rotate the head body and the shaft body about the central anchor axis (e.g. Fig 3d:130). Walser is silent regarding the head ring being separate from the head body, the head ring mounted to the head body to surround the head body when assembled. Walser does disclose the electrically conductive portion 204b that surrounds the insulative portion 204a of the head 112 but while shown in an exploded view in Fig 4D doesn’t state whether or not 204b is actually removable from the screw.
However, Biscup discloses a prosthetic screw system that includes a prosthetic screw wherein the head ring (e.g. Fig 2:22) being separate from the head body (e.g. Fig 2:15D), the head ring mounted to the head body to surround the head body when assembled (e.g. [0071]; the head 22 can connect the various plurality of head pieces Fig 2:15D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Walser to incorporate the teachings of Biscup wherein the head ring being separate from the head body, the head ring mounted to the head body to surround the head body when assembled for the purpose of utilizing another known configuration for an electrical stimulation screw.
Regarding claim 2, modified Walser discloses wherein the head ring defines a first electrode that defines a first electrically conductive outer surface of the electrical stimulation screw, and the shaft body defines a second electrode that defines a second electrically conductive outer conductive surface of the electrical stimulation screw that is electrically isolated from the first electrically conductive outer surface (e.g. Walser: Fig 3A-4D:134 [0033]). 
Regarding claim 3, modified Walser discloses the electrical stimulation screw further comprising an electrical insulator disposed between the head ring and the head body, so as to electrically isolate the first electrode from the second electrode (e.g. Walser: [0040]; [0044] Fig 3D:152/160).
Regarding claim 4, modified Walser discloses the electrical insulator comprising an epoxy that adheres the head ring to the head body (e.g. Walser: [0034]).
Regarding claim 5, modified Walser discloses wherein the electrical insulator defines the tip (e.g. Walser: [0046] the non-conductive polymer can be injected in to the cavity 172 defined by the tip).
Regarding claim 6, modified Walser discloses the electrical stimulation screw further comprising an electrical coil assembly disposed within the shaft body (e.g. Walser: [0038]-[0039] Fig 3C:142), wherein the electrical insulator is disposed between the shaft body and the electrical coil assembly (e.g. Walser: [0040]; Fig 3C-3D/Fig 4C-D:152).
Regarding claim 7, modified Walser discloses wherein the electrical coil assembly comprises: a ferromagnetic core disposed within the electrical insulator (e.g. Walser :Fig 4C:148 [0046]); and an electrical coil wound around the ferromagnetic core so as to contact the electrical insulator (e.g. Walser: Fig 4C:146 [0046]).
Regarding claim 9, modified Walser discloses the electrical insulator is also disposed within the bore so as to electrically isolate the wire from the head body (e.g. Walser: [0047]).
Regarding claim 10, modified Walser discloses wherein the electrical coil defines a second end opposite the first end, the second end electrically connected to a distal end of the ferromagnetic core that is proximate to the tip (e.g. Walser: Fig 4C:146 [0046]).
Regarding claim 11, modified Walser discloses the electrical stimulation screw further comprising a locking cap disposed between the second end of the electrical coil and the tip along the central anchor axis (e.g. Walser: [0023]-[0024]; [0028]; Fig 2:111), the locking cap in contact with the distal end of the ferromagnetic core and the shaft body so as to electrically connect the ferromagnetic core with the shaft body (e.g. Walser: [0023]-[0024]; [0028];[0046]; [0052]).
Regarding claim 12, modified Walser discloses wherein the first electrically conductive surface of the head ring includes threads so as to be configured to threadedly mate with a bone implant and secure the bone implant to a bone (e.g. Walser: [0027]-[0028]; [0030]; Fig 2).
Regarding claim 13, modified Walser discloses wherein the head ring defines a first head ring surface that faces the central anchor axis, and the head body defines a first head body surface that faces away from the central anchor axis, such that the first head ring surface and the first head body surface face each other and are spaced from each other along a direction radially outward from the central anchor axis (e.g. Walser: [0030]-[0033] Fig 3D/4C:130 and 112a ).
Regarding claim 14, modified Walser discloses wherein the first head body surface converges toward the central anchor axis (e.g. Walser: [0030]; Fig 4B/C:112 converges/cones inward).
Regarding claim 15, modified Walser discloses wherein the first head body defines a first truncated cone that includes the first head body surface, the truncated cone defining a base diameter at the proximal end, and a frustum diameter proximate to the shaft that is less than the base diameter (e.g. Walser: [0030]; Fig 4B/C:112 converges/cones inward).
Regarding claim 16, modified Walser is silent regarding wherein the head ring defines a second truncated cone sized to receive the first truncated cone, such that the first truncated cone is configured to absorb force applied to the head ring in an axial direction from the distal end to the proximal end. However, Walser discloses that the anchors 111 can be used to lock the screw in place without applying a compressive force onto the implant when locked into the head of the screw as detailed in Walser: [0027]-[0028].  The second truncated cone appears to be a design choice without criticality as both of the designs appear to have the same goal of preventing excessive force on the bone. Therefore, one of ordinary skill in the art would utilize the same design of the cone already utilized and duplicate the design for the head to further minimize the compressive force in the system. MPEP 2144.04(VI)(B)
Regarding claim 17, modified Walser discloses wherein the head body further defines a stop cap that includes a second head body surface that faces the tip, and the head ring defines a second head ring surface that faces the second head body surface, such that the second head body surface and the second head ring surface are spaced from each other along the central anchor axis, and such that stop cap is configured to absorb force applied to the head ring in axial direction from the distal end toward the proximal end (e.g. Walser: [0023]-[0024]; [0027]-[0028]; Fig 2:111).
Regarding claim 18, modified Walser discloses electrical stimulation screw further defining an insulative epoxy that adheres the first head body surface to the first head ring surface, and the second head body surface to the second head ring surface (e.g. Walser: [0034]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 7, 2022
/J.F.H./Examiner, Art Unit 3792    
                                                                                                                                                                                                    
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792